            Case 1:20-cv-00553-JFR Document 13 Filed 07/23/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                                 OF NEW MEXICO
Barbara Andersen                      )
         Plaintiff                    )    Case 20-cv- 00553
v.                                    )
Forrest Fenn; Unknown Defendant       )


                    MOTION TO SUPPLEMENT PENDING MOTIONS

       Barbara Andersen, as her own attorney, hereby files this motion for leave to consider this

motion as supplement to the motions pending before this Court. In support of her motion,

Andersen states as follows:

       1.       Forrest Fenn broke his silence and announced that the “treasure” was “found”

(neither defined) in Wyoming. Forrest Fenn’s announcement per usual was vague. A copy of the

announcement is attached hereto as Exhibit A.

       2.       In response to the announcement, Andersen wrote Fenn and his counsel. A copy

of the e-mail is attached hereto as Exhibit B. Andersen has previously written/called both in the

past with no answer. As this Court can see, Andersen is asking Fenn and his counsel to

answer/clarify various matters. Andersen has asked both to respond to the letter within a week so

that Andersen can further address same with this Court.

       Wherefore, for the reasons stated herein, Andersen asks this Court to consider this pleading

as supplement to the motions pending before this Court.


                                     Respectfully submitted:


                                     ___/s/ Barbara Andersen_____________________
Barbara Andersen, 6256000
1220 West Sherwin, Unit 1E
Chicago, IL 60626
(708) 805-1123
bandersen@andersen-law.com



	                                                                                               1	  
